23 F.3d 394
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Aldalberto Calderon DE JESUS, Plaintiff, Appellant,v.ESB GENERAL BATTERY CORPORATION, Defendant, Appellee.
No. 93-2331
United States Court of Appeals,First Circuit.

April 29,1994
Appeal from the United States District Court for the District of Puerto Rico [Hon.  Juan M. Perez-Gimenez, U.S. District Judge ]
Fernado L. Gallardo and Woods & Woods on brief for appellant.
Goldman Antonetti Gordova & Axtmayer, Vicente J. Antonetti and Roberto A. Fernandez, on brief for appellee.
D. Puerto Rico
AFFIRMED IN PART; VACATED AND REMANDED IN PART.
Before Torruella, Selya and Stahl, Circuit Judges.
Per Curiam.


1
Plaintiff claimed that his discharge violated 1) 42 U.S.C. Sec. 1981, 2) 42 U.S.C. Sec. 1983, 3) Title VII, and 4) 29 L.P.R.A. Sec. 146.  Defendant moved to dismiss the first two claims.  The district court granted the motion, but dismissed the entire action.  On appeal, plaintiff does not challenge the dismissal of the Sec. 1981 and Sec. 1983 claims, and defendant concedes that the Title VII claim was improperly dismissed.  Seeing no basis for the dismissal of the Title VII claim, we affirm the dismissal of the Sec. 1981 and Sec. 1983 claims, but vacate the dismissal of the other claims and remand for further proceedings, including a determination by the district court whether to exercise pendent jurisdiction over the state law claim.


2
Affirmed in part;  vacated and remanded in part;  no costs.